                           IN THE UNITED STATES DISTRICT COURT
                             OF THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

DAVID PORTERFIELD                                       §
                                                        §
V.                                                      §               No. 5:21CV29-JRG-CMC
                                                        §
DR. JOHN B. DIETZE                                      §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

         The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On April 23, 2021, the

Magistrate Judge issued a Report and Recommendation, sua sponte recommending Plaintiff’s above-

entitled and numbered cause of action be dismissed without prejudice. No objections to the Report

and Recommendation have been filed.1
  .
      The Court has carefully reviewed the Report and Recommendation and agrees with

the Magistrate Judge Plaintiff’s case should be dismissed under Federal Rule of Civil Procedure

41(b) for failure to comply with Court March 9, 2021 Order. The Court hereby adopts the

Report of the United States Magistrate Judge as the findings and conclusions of this Court.

Accordingly, it is hereby ORDERED that Plaintiff’s above-entitled and numbered cause of

action is DISMISSED WITHOUT PREJUDICE.
      So ORDERED and SIGNED this 18th day of May, 2021.




                                                                   ____________________________________
                                                                   RODNEY GILSTRAP
                                                                   UNITED STATES DISTRICT JUDGE
         1
          On April 29, 2021, Plaintiff David Porterfield (“Plaintiff”), proceeding pro se, acknowledged receipt of the
Report and Recommendation.
